Citation Nr: 0932798	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-03 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to January 17, 
2006, for the establishment of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in July 2006 and 
February 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  By the July 
2006 rating decision, the RO established service connection 
for PTSD, effective from January 17, 2006.  The Veteran 
appealed, contending that an earlier effective date was 
warranted.  He did not disagree with the rating assigned for 
his PTSD at that time.  Thereafter, by the February 2008 
rating decision, the RO confirmed and continued the 30 
percent rating for the service-connected PTSD, and denied the 
TDIU claim.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in July 2009.  A 
transcript of this hearing is associated with the Veteran's 
VA claims file.

The Board notes that the Veteran also initiated an appeal on 
the issue of entitlement to service connection for facial 
disfigurement, and that this issue was included as art of the 
October 2008 Statement of the Case.  However, as part of his 
November 2008 Substantive Appeal, he indicated he was not 
continuing his appeal as to that issue; he indicated that he 
was only continuing his appeal with respect to the 
aforementioned PTSD and TDIU claims.  Therefore, the Board 
does not have jurisdiction to address the facial 
disfigurement issue.  See 38 C.F.R. §§ 20.200, 20.202 (2008).



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was previously denied for PTSD by a 
May 2002 rating decision.  The Veteran was informed of that 
decision, including his right to appeal, and did not appeal.

3.  Following the May 2002 rating decision, the next written 
communication in which the Veteran indicated he was seeking 
service connection for PTSD was received by VA on January 17, 
2006.

4.  The Veteran's service-connected PTSD has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped, speech; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintain effective work and 
social relationships. 

5.  In addition to his PTSD, the Veteran is service-connected 
for a chin scar and residuals of a fractured nose, status-
post rhinoplasty.  Both of these disabilities are rated as 
noncompensable (zero percent).

6.  The medical and other evidence of record does not reflect 
that the Veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.

7.  The competent and probative medical evidence of record 
does not show that the Veteran's service-connected 
disabilities are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 17, 
2006, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2008).

2.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for assignment of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 4.16 (2008).

4.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the earlier effective date claim, the United 
States Court of Appeals for Veterans Claims (Court) held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Regarding the remaining claims, the Board observes the 
Veteran was sent pre-adjudication notice in accord with 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) via letters 
dated in August 2006 and July 2007, both of which is clearly 
prior to the February 2008 rating decision that is the 
subject of this appeal.  He was also sent additional 
notification regarding his increased rating claim via letters 
dated in July and August 2008, followed by readjudication of 
the claims in the October 2008 Statement of the Case which 
"cures" the timing problem associated with inadequate notice 
or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA notification letters 
informed the Veteran of what information and evidence he must 
submit to support his claims, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, all of these letters included 
the information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertained to the claims.   
See 38 C.F.R. § 3.159(b)(1) (2008).


The Board also observes that the Court's decision in the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), outlined 
the information that must be provided to a claimant in the 
context of an increased rating claim.  Specifically, the 
Court held that section § 5103(a) requires: (1) at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  In this case, the July 2008 and 
August 2008 are in full compliance with the holding of 
Vazquez-Flores, including listing the rating criteria used 
for evaluating the Veteran's service-connected PTSD.


All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to the claims 
are in the Veteran's claims file.  The Veteran has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the July 2009 Board hearing.  
Nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Further, the appellant's Social Security Administration 
records have been associated with the claims file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disabilities, VA examinations 
must be conducted.  See  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  The record 
indicates that the Veteran participated in VA examinations in 
May 2006 and September 2008, and the results from those 
examinations have been included in the claims file for 
review.  The examinations involved a review of the claims 
file, a thorough examination of the Veteran, and opinions 
that were supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Earlier Effective Date

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  See 38 C.F.R. § 
3.151 (2008).  Any communication or action, indicating an 
intent to apply for one or more benefits, under the laws 
administered by VA, from a claimant may be considered an 
informal claim.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  See 
38 C.F.R. 3.155 (2008).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  See 38 C.F.R. § 3.1(p) (2008); see also Rodriguez 
v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. §  3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."

Service connection was previously denied for PTSD by a May 
2002 rating decision.  The Veteran was informed of that 
decision, including his right to appeal, and did not appeal.  
Accordingly, that decision is now final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2008).  Consequently, 
service connection cannot be established earlier than the 
date of filing of the new claim.


Following the May 2002 rating decision, the next written 
communication in which the Veteran indicated he was seeking 
service connection for PTSD was received by VA on January 17, 
2006 - the current effective date.  Therefore, there is no 
legal basis for the assignment of an earlier effective date 
in this case, and the claim must be denied.

Increased Disability Rating for PTSD

Disabilities must be reviewed in relation to their history.  
See 38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More 
recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, the Board will consider the applicability 
of "staged" rating(s) in the instant case.
Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130 (2008).

A 30 percent disability rating is in 
order when there is occupational and 
social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

A 50 percent rating is warranted when 
there is occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short and long 
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintain 
effective work and social 
relationships. 

A 70 percent rating is warranted where 
there is occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near- 
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.

See 38 C.F.R. § 4.130 (2008).

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126(a) (2008).  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  See 38 C.F.R. § 4.126(b) 
(2008).

The Board acknowledges that the Veteran has contends he is 
entitled to at least a 50 percent disability rating for his 
service-connected PTSD.  Specifically, he alleges that his 
symptoms have increased "three fold."  He also currently 
reports intrusive memories and panic attacks, which he did 
not experience at the time of his May 2006 VA PTSD 
examination.

The record reflects the Veteran's service-connected PTSD has 
resulted in sleep impairment, depressed mood, and mild memory 
loss.  However, such symptomatology is recognized as part of 
the criteria for the current 30 percent rating, and does not 
provide a basis for a higher evaluation.

The Veteran's service-connected PTSD has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped, speech; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintain effective work and 
social relationships.  For example, the May 2006 VA 
examination found the Veteran's communication skills were 
within normal limits, while the more recent September 2008 
examination found his speech was within normal limits for 
rate and flow.  

The Veteran's thought processes were also found to be logical 
and goal-directed on this examination, with no evidence of 
active psychotic symptoms at that time.  There was no 
indication of memory problems on the May 2006 examination.  
Although there was evidence of mild memory loss on the 
September 2008 examination, it does not appear to be the type 
of impairment of short and long term memory - with retention 
of only highly learned material, forgetting to complete tasks 
- contemplated by the 50 percent evaluation.  For example, 
the September 2008 examination noted that he recalled two of 
three times on an intermediate memory task, and three of 
three items on a delayed memory task.  The May 2006 VA 
examination noted that insight and judgment were retained, 
while the September 2008 examination found them to be 
adequate.  The Board further notes that the findings on these 
examination reports are consistent with the treatment records 
on file.

The Veteran contends that his PTSD has resulted in 
occupational and social impairment with reduced reliability 
and productivity.  Further, the Board acknowledges that the 
Veteran's PTSD has resulted in occupational and social 
impairment.  However, all compensable evaluations under the 
schedular criteria include such impairment.  Therefore, the 
issue is whether the level of the Veteran's occupational and 
social impairment is of such severity as to warrant a rating 
in excess of 30 percent disabling.

Of particular importance in evaluating the Veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

In this case, the May 2006 VA examination assigned a GAF 
score of 60.  Although the Veteran reported an increase in 
severity at the time of the more recent September 2008 VA 
examination, the examiner assigned an overall GAF score of 
56; a GAF score based solely on the Veteran's of PTSD in 
isolation would be 55 (given moderate to severe symptoms of 
PTSD); and a GAF based solely on his current social and 
occupational functioning would be approximately 57.  As noted 
in Carpenter [supra], scores ranging from 51 to 60 reflect 
more moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See  also Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).  Moreover, in the examination reports themselves, 
both the May 2006 and September 2008 VA examiners commented 
that the PTSD had resulted in moderate occupational and 
social impairment.  The Board finds these conclusions of the 
VA examiners to be of particular significance as both 
examiners noted the Veteran's account of his social and 
occupational history.

In view of the foregoing, the Board finds that the Veteran's 
level of occupational and social impairment due to his PTSD, 
as well as his overall symptomatology, is adequately 
reflected by his current 30 percent rating.  Therefore, he 
does not meet or nearly approximate the criteria for a higher 
rating, and the claim must be denied.

TDIU

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2008).  
A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  See 38 C.F.R. § 3.340(a) (2008).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. §§ 
3.340, 4.16(a) (2008).

In determining whether the Veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993) (2008).

In addition to his PTSD, the Veteran is service-connected for 
a chin scar and residuals of a fractured nose, status-post 
rhinoplasty.  Both of these disabilities are rated as 
noncompensable.  For the reasons stated above, the Board 
concluded that a rating in excess of 30 percent was not 
warranted for the service-connected PTSD.  Consequently, the 
Veteran's overall combined disability rating is 30 percent.  
See 38 C.F.R. § 4.25.  As such, he does not satisfy the 
schedular requirements for consideration of a TDIU.  See 38 
C.F.R. §§ 3.340, 4.16(a) (2008).

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to his service-connected 
PTSD, chin scar and residuals of a nose fracture, status post 
rhinoplasty, and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required 
frequent hospitalizations for his service-connected 
disabilities.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's service-connected PTSD, chin scar and residuals 
of a nose fracture, status post rhinoplasty, present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).


ORDER

Entitlement to an effective date earlier than January 17, 
2006, for the establishment of service connection for PTSD, 
is denied.

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


